Citation Nr: 0313417	
Decision Date: 06/20/03    Archive Date: 06/24/03

DOCKET NO.  95-35 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran had active military service from July 1972 to 
December 1975 and from June 1981 to February 1995.

The issue of entitlement to a TDIU arose from a February 1999 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas.

This case was previously before the Board in July 2002.  The 
Board denied entitlement to service connection for carpal 
tunnel syndrome and an increased evaluation for herniated 
intervertebral disk at L5-S1.  The Board undertook additional 
development on the issue of entitlement to a TDIU pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)). 

Also, in July 2002 the Board noted that since the veteran 
appeared to be raising issues of timeliness and/or adequacy 
of his appeal of entitlement to service connection for 
asbestos exposure and hearing loss and an increased 
evaluation for service-connected degenerative disc disease of 
the cervical spine, such matters were referred to the RO for 
initial adjudicative action as they were not considered as 
inextricably intertwined with the certified issues on appeal.

Based upon documentation received at the Board during the 
development of the appellant's TDIU claim, it appears that he 
failed to report for a scheduled VA orthopedic examination in 
February 2003.  

In a May 2003 statement the appellant requests a hearing 
before a hearing officer at the RO regarding the issues of 
entitlement to service connection for hearing loss in the 
left ear, and increased evaluations for his service-connected 
cervical and lumbar spine disabilities.  The Board can only 
presume that he also wishes to discuss his current appeal for 
a TDIU, an issue which he did not specifically exclude from 
his request for a hearing.  In any event, the issue of 
entitlement to service connection for a hearing loss of the 
left ear is inextricably intertwined with the current 
prepared and certified issue of entitlement to a TDIU, and 
the Board already considered and denied the claim of 
entitlement to an increased evaluation for the service-
connected lumbar spine disability as part of the current 
appeal and reopening of such issue would be the subject of a 
referral to the RO.  Additional clarification is needed in 
this matter from the appellant.


Accordingly, the noted due process procedural defects will be 
further discussed in the Remand section. 


REMAND

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2001) (Historical and Statutory Notes). In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC. See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03. 

Importantly, the Board recognizes that the issue of 
entitlement to a TDIU remains unresolved, clinically 
especially in view of the lack of current clinical findings 
regarding the extent and degree of severity of service-
connected degenerative disc disease (DDD) of the cervical 
spine evaluated as 20 percent disabling under Diagnostic Code 
5293.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Service 
connection has also been granted for tinnitus, evaluated as 
10 percent disabling, and for kidney stones evaluated as 
noncompensable.  A VA examiner has not had the opportunity to 
express an opinion as to whether the service-connected 
disabilities have rendered the veteran unable to perform all 
kinds of substantially gainful employment.

Moreover, there has been a significant change in other 
pertinent law during the pendency of this appeal regarding 
the evaluations for intervertebral disc syndrome under 
Diagnostic Code 5293 effective September 23, 2002.  

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to a claimant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  See Marcoux v. Brown, 9 Vet. App. 289 (1996); See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991); see also 
VAOPGCPREC 3-97.  

In order to preclude prejudice to the veteran's claim the RO 
should consider the new rating criteria for evaluating IDS in 
connection with the veteran's claim for entitlement to a 
TDIU.  See Bernard v. Brown, 4 Vet. App. 384 (1993)

Also, the RO should afford the veteran VA orthopedic and 
neurologic examinations in order to determine the current 
extent and degree of severity of his service-connected DDD of 
the cervical spine.  The RO should document all notification 
letters to the veteran to report for the scheduled VA 
orthopedic examination as well as again provide notice that 
failure to report for a VA examination without good cause may 
adversely impact his claim for entitlement to a TDIU under 
38 C.F.R. § 3.655.  

Significantly, the RO should obtain clarification from the 
veteran as to whether he desires to present testimony at a 
hearing before a hearing officer at the RO regarding the 
issue presently before the Board certified as entitlement to 
a TDIU in addition to the other raised issues neither 
prepared nor certified for appellate review. 

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).



In this case, the RO's failure to issue a development letter 
consistent with the notice requirements of the VCAA amounts 
to a substantial oversight indicative of minimal RO 
development and accordingly compels remand.

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should furnish the appellant a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The RO should then 
conduct any necessary development brought 
about by the appellant's response.

3.  The RO should schedule the veteran 
for a requested hearing before a local 
Decision Review Officer for the purpose 
of presenting oral testimony on whatever 
issues he wishes to discuss.  Official 
notification of the scheduling of the 
hearing to the veteran and his 
representative should be associated with 
the claims file.

4.  Following the above, the RO should 
schedule the appellant for VA special 
orthopedic and neurologic examinations by 
an orthopedic surgeon and neurologist or 
other appropriate medical specialist(s), 
including on a fee basis, if necessary, 
for the purpose of determining the nature 
and extent of severity of his service-
connected DDD of the cervical spine.  The 
claims files, a separate copy of this 
Remand and copies of the new rating 
criteria for evaluation of intervertebral 
disc syndrome, effective September 23, 
2003 and the criteria under 38 C.F.R. § 
4.40, 4.45, 4.59 (2002) must be made 
available to and reviewed by the 
examiners prior and pursuant to 
conduction and completion of the 
examinations.  The medical specialists 
must be requested to annotate the 
examination reports that the claims files 
were in fact made available for review in 
conjunction with the examinations.  Any 
further indicated special studies should 
be conducted.

The examiners must report the range of 
motion of the cervical spine in degrees 
of arc with an explanation as to what is 
the normal range of motion of the 
cervical spine.  The examiners must 
comment on the presence or absence of 
incapacitating episodes of intervertebral 
disc syndrome involving the cervical 
spine in accordance with the new rating 
criteria for evaluation of intervertebral 
disc syndrome.  Specifically, the 
orthopedic examiner must identify all 
orthopedic manifestations related to 
service-connected DDD of the cervical 
spine.  The neurologist must identify all 
neurologic manifestations related to 
service-connected DDD of the cervical 
spine.  All orthopedic and neurologic 
findings should be reported in detail.  

The examiners must comment upon the 
extent, if any, to which pain, supported 
by adequate pathology and evidenced by 
the visible behavior of the veteran, 
results in functional loss.  The 
examiners must carefully elicit all of 
the veteran's subjective complaints 
concerning his cervical spine and offer 
an opinion as to whether there is 
adequate pathology present to support the 
veteran's subjective complaints.  

It is requested that the examiners also 
provide explicit responses to the 
following questions:

Does the service-connected cervical spine 
disability cause weakened movement, 
excess fatigability, and incoordination, 
and if so, the examiners must comment on 
the severity of these manifestations on 
the ability of the appellant to perform 
average employment in a civil occupation?

The examiners must comment on whether 
pain is visibly manifested on movement of 
the cervical spine and, if so, to what 
extent; the presence and degree of, or 
absence of, muscle atrophy attributable 
to the cervical spine; the presence or 
absence of changes in the condition of 
the skin indicative of disuse due to the 
service-connected cervical spine; or the 
presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
service-connected cervical spine 
disability.  The examiners must comment 
on whether there are other objective 
indications of the extent of the 
veteran's pain, such as the medication he 
is taking or the type of any treatment he 
is receiving.  

The examiners must express an opinion as 
to the impact of the veteran's lumbar and 
cervical spine disabilities, with 
service-connected tinnitus evaluated as 
10 percent disabling and kidney stones 
evaluated as noncompensable on his 
ability to obtain and retain 
substantially gainful employment.  The 
examiners must in fact provide opinions 
as to whether the veteran's service-
connected disabilities have rendered him 
unemployable.  Any additional 
examination(s) thought necessary by the 
examiners to be able to provide such 
opinion is at their option.  Any opinions 
expressed by the examiners must be 
accompanied by a complete rationale.

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
ensure that the requested examination 
reports and required medical opinions are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. 
App. 268 (1998).

In addition, the RO should review the 
claims file to ensure that any 
notification and development action 
required by the VCAA of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C.A. §§ 5102, 5103, 5103A and 
5107) are fully complied with and 
satisfied.

6.  After undertaking any action deemed 
essential in addition to that specified 
above, the RO should adjudicate the 
raised issue of entitlement to service 
connection for a hearing loss of the left 
ear after completing any necessary 
development in this regard, adjudicate 
any other issues raised by the veteran at 
his hearing which may be inextricably 
intertwined with the issue of entitlement 
to a TDIU, and readjudicate the issue of 
entitlement to a TDIU.

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertaining to the issue currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the RO; however, the veteran is 
advised that failure to report without good reason shown for 
any scheduled VA examination(s) may adversely affect the 
outcome of his claim.  38 C.F.R. § 3.655 (2002).  



		
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


